10. European communication policy (vote)
- before the vote on paragraph 44:
. - (FR) Mr President, it seems to me that there has been some confusion. We were in fact voting on paragraph 44(2), while the screen was displaying paragraph 44(1). There may therefore have been some confusion.
(IT) Mr President, I should just like to confirm that, regarding the previous vote, 44(1) appeared on the screen and not 44(2), in the last vote that was cast. There has been a great deal of confusion as a result of this.
That concludes the vote.